Citation Nr: 1131391	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of left knee chondromalacia since February 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was provided a 100 percent temporary convalescence rating from December 14, 2006 to February 28, 2007.  His prior 20 percent rating was then continued from March 1, 2007.  

In a June 2010 decision, the Board determined that the Veteran was not entitled to a rating in excess of 20 percent for his left knee disability prior to February 14, 2009 (but maintaining the temporary 100 percent).  The Board then remanded the issue currently on appeal so that additional records could be obtained and the Veteran could be scheduled for an additional VA examination.

The Veteran appeared and testified at a personal hearing in January 2010 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.

The  issue of entitlement to basic eligibility for nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since February 14, 2009, post-operative residuals of left knee chondromalacia have not been manifested by a compensable limitation of flexion or extension.  There is no objective evidence of instability.



CONCLUSION OF LAW

Since February 14, 2009, the criteria for an evaluation in excess of 20 percent for post-operative residuals of left knee chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &Supp. 2011); 38 C.F.R. §§ 4.1, 4.2. 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Board finds that in this case the requirements of 38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2005 and January 2009 correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for the left knee disability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of the specific rating criteria used for rating the disorder in May 2008, and how effective dates are determined in January 2009 correspondence.  The claim was readjudicated in a February 2011 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected left knee disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which a service-connected disability adversely affects the appellant's ability to function under the ordinary conditions of daily life, and an assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Historically, the evidence shows that during service, the Veteran sustained a twisting injury to the left knee and was diagnosed as having chondromalacia.  In March 1980, he was granted entitlement to service connection for chondromalacia patella of the left knee and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective November 10, 1979.  In February 1990, the RO granted a 100 percent temporary total rating pursuant to 38 C.F.R. § 4.30 for the left knee from August 2, 1989 to October 31, 1989; and assigned an evaluation of 20 percent, beginning on November 1, 1989 under Diagnostic Codes 5010- 5257.

The Veteran filed a claim of entitlement to an increased rating in March 2005.  The November 2006 rating decision continued the 20 percent rating for chondromalacia of the left knee, but under Diagnostic Codes 5010-5260.  In April 2007, the RO the RO granted a 100 percent temporary total rating (paragraph 30 for convalescence) for the left knee from December 14, 2006 to February 28, 2007 based on an anterior cruciate ligament reconstruction of the left knee; and reassigned the 20 percent evaluation, beginning on March 1, 2007.

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and it provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis, established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, an evaluation of 10 percent is assigned for each major joint (including the knee) affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a limitation of flexion of the leg warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 a limitation of extension warrants a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

VA's General Counsel has determined that separate disability ratings may be assigned for a compensable limitation of knee flexion and knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Factual Background and Analysis

During the January 2010 Board hearing, the Veteran testified that his left knee symptoms had worsened since the February 2009 VA examination.  Specifically, he stated that he experienced increased limitation of motion and increased instability of the left knee.  He further indicated that he was scheduled for an evaluation of his left knee on January 26, 2010 with a physician the VA Medical Center.

The Veteran was afforded a VA examination on February 13, 2009.  He reported left knee pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability and lack of endurance.  He indicated that he used a cane as needed for support and stability.  He denied any episodes of dislocation or subluxation of the knee.  He did not suffer from inflammatory arthritis.  He did not wear a prosthesis.

Examination of the left knee revealed no ankylosis.  Range of left knee motion was from 0 to 140 degrees with pain beginning at 80 degrees and ending at 140 degrees.  Pain was present during the initial range of motion testing.  There was no left knee fatigue, weakness, lack of endurance or incoordination.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Additional range of motion testing revealed flexion to 110 degrees with pain beginning at 70 degrees and ending at 110 degrees.  Extension of the left knee remained to 0 degrees.  Additional range of motion testing revealed left knee pain, fatigue and lack of endurance.  There was no weakness or incoordination.  The Veteran did not report for x-ray testing of the left knee.  Varus/valgus testing of the medial collateral ligaments of the left knee were normal.  The anterior cruciate ligaments were normal.  There was mild swelling of the left knee posterior cruciate ligaments.  McMurray's tests of the medial and lateral meniscus were negative.

The examiner commented that the Veteran was able to attend to his own daily activities of daily care.  It was noted that while the Veteran had not worked since 2006 he had other co morbidities which contributed to that state, and he faced employment difficulties associated with a poor economy.  The examiner could not speculate as to the effect of the knee condition on occupational activities.

In June 2009, the Veteran reported falling on his left side resulting in left knee pain.  X-rays of his left knee noted status post anterior cruciate ligament repair with tunnels in the distal femur and proximal tibia and hollow screw ends.  His bones and soft tissues were otherwise normal, and his joints were maintained.

In November 2009, the Veteran was admitted into psychiatric care at a VA facility.  He underwent a medical evaluation during his admittance during which he was noted to have an active range of motion and he denied paresthesias.  He did not have joint deformities, edema or tenderness.  He had full range of motion both active and passive of all joints, and he was noted to be independent in his activities of daily living.

In December 2009, the Veteran reported bilateral leg pain with radiation from his low back to his right knee and foot.  He reported having been previously diagnosed with a pinched nerve in his spine.  He was ambulating using a cane; his gait was slow but steady.  He requested an increase in pain medication.  Also in December 2009, the VA supplied the Veteran with bilateral wrap-around knee orthotics with patella support.

In January 2010, the Veteran sought treatment for his right knee in relation to a fall he had sustained.  He did not voice complaints regarding his left knee at that time.  On examination he had no edema effusion or instability of the bilateral knees.  While his right knee was tender, his left knee was not.  He was noted to have a good range of motion in both knees.  He requested new braces and an increase in pain medication.  

The day following his request for new braces and medication, a nursing assessment noted the Veteran complained of left knee and ankle pain following a fall that morning.  He ambulated into the room with a steady gait and no deviation.  He had full weight bearing, a full range of motion, and normal balance.  When the Veteran was seen by a physician later that day he complained of bilateral knee and ankle pain.  He walked with a limp and the use of a cane.  On examination his knees were normal.  There was no swelling, erythema, or patella area tenderness.  X-rays taken were noted to be normal.  The Veteran indicated he wanted stronger pain medications.

In March 2010, the Veteran reported bilateral knee pain. He reported using a wheeled walker for the prior month due to bilateral lower extremity pain, low back pain and paresthesias.  After his knee braces were removed he did not have edema, erythema or exudates of his knees.  His active range of motion of the left knee was from zero to 90 degrees with pain at the end range of motion.  He had a negative anterior/posterior drawer testing and negative Lachman's test.  X-rays of his left knee revealed mild narrowing of the medial joint compartment and postoperative change at the distal left femur and proximal left tibia.  He was assessed with mild degenerative joint disease.  He was provided cortisone shots to his left knee which alleviated some of the pain.  An April 2010 kenesiotherapy discharge note showed the Veteran had a range of motion of his left lower extremity within normal limits.

In July 2010, the Veteran was afforded a VA joints examination.  His claims file was reviewed in conjunction with the examination.  He complained of bilateral knee pain.  He stated his left knee pain was throbbing, burning and constant.  He reported he had bilateral knee pain, stiffness and tenderness which affected his range of motion.  He did not have giving way, instability, weakness, incoordination, or episodes of dislocation or subluxation.  He stated he was able to walk more than one quarter mile but less than one mile.  He reported frequently using a walker to ambulate.

On examination the Veteran demonstrated an antalgic gait.  The left knee showed subpatellar tenderness.  There was objective evidence of pain with active motion of his left knee.  His range of motion was from zero to 140 degrees, which was noted to be normal.  There was objective evidence of pain with repetitive range of motion testing, but there was no additional limitation in range of motion.  He was diagnosed with status post repair of torn anterior cruciate ligament and chondromalacia.  The examiner opined that the left knee did not have an effect on his usual daily activities.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Here, the Board finds that the Veteran is not credible in his report of left knee symptoms.  While the Veteran has used a cane, wheeled walker, and bilateral knee braces during treatment and examinations, there has never been any objective evidence of left knee instability or subluxation during the period at issue.  Also, while the Veteran has been free of substance abuse since 2007 there is considerable evidence of him seeking increased pain medication from various providers, to include nurses and social workers, even after being repeated informed that he could only be prescribed increased pain medications from his primary care physician.  One social worker voiced a fear that the Veteran was feigning increased symptoms in an attempt to stay within VA in-patient care.  As such, the Board does not find the Veteran credible in reporting his symptoms.

The objective evidence shows that the left knee has been evaluated on several occasions during the course of the appeal, to include VA treatment reports and VA examinations.  Left knee flexion has not been shown to be limited to 60 degrees at any time.  Consequently, a higher rating under Code 5260 is not warranted.  

Additionally, left knee extension has been consistently reported as full.  Thus, a higher evaluation under Diagnostic Code 5261 is also not warranted.  38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's reports regarding left knee instability.  On review, however, the Board concludes that the objective clinical findings preponderate against finding any objective evidence of recurrent left knee subluxation or lateral instability.  In fact, on VA examination in July 2010 the Veteran denied instability or subluxation and there was no instability on physical examination.  In March 2010, he had a negative anterior/posterior drawer testing and negative Lachman's test.  Thus, while the Veteran had an antalgic gait and while he reported using a cane and walker for support and stability, a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.

There has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment.  Hence, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

While the Veteran's left knee demonstrated pain after repeated range of motion testing on VA examination in July 2010, the evidence preponderates against finding that the Veteran's left knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45.  In light of the fact that the Veteran at all times during this appellate term demonstrated a range of motion that does not warrant a compensable rating under either Diagnostic Code 5260 or 5261, the assigned 20 percent rating more than adequately compensates him for any Deluca factors.

The symptoms presented by the Veteran's post-operative residuals of left knee chondromalacia are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  While the Veteran has not been employed since 2006, there is no evidence that this is solely due to his service-connected left knee disorder.  In this regard, the February 2009 VA examiner noted that other co morbidities contributed to his unemployability.  The July 2010 examiner noted that the Veteran's left knee disability did not affect his ability to carry out activities of daily living.  Thus, there is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

He also applied for a total disability evaluation based on individual unemployability due to service connected disorders.  He is singularly service connected for his left knee, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was denied in an August 2009 rating decision.  Referral for consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not warranted as there has not been an increase in rating, change in employment, or additional service connected disability following the August 2009 denial.

Thus, the Veteran's post-operative residuals of left knee chondromalacia do not warrant an evaluation greater than the 20 percent rating currently assigned since February 14, 2009.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 20 percent for post-operative residuals of left knee chondromalacia is denied for the period since to February 14, 2009.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


